— In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition (one paper) of the Family Court, Queens County (DePhillips, J.), dated November 21, 2003, which, after fact-finding and dispositional hearings, upon her default in appearing at the fact-finding hearing, and upon denying her motion to vacate her default, terminated her parental rights and transferred guardianship and custody of the subject child to the Commissioner of Social Services of the City of New York and the petitioner for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
An appellant seeking to vacate a default must establish a reasonable excuse for the default, as well as a meritorious defense to the proceeding (see CPLR 5015 [a] [1]; Matter of Jessica Dee D., 6 AD3d 435 [2004]). The mother failed to show that she had a meritorious defense to the proceeding (see Matter of Devon Dupree F., 298 AD2d 103 [2002]; Matter of Tiffany L., 294 AD2d 365 [2002]; Matter of Kevin Donnell E., 288 AD2d 39 [2001]; Matter of Edward Tyrell B., 208 AD2d 434 [1994]), and therefore, the Family Court properly denied her motion to vacate her default.
Furthermore, under the circumstances, the Family Court properly terminated the mother’s parental rights (see Matter of Avery Curtis Foster Joe D., 306 AD2d 276 [2003]; Matter of Juanita F., 291 AD2d 496 [2002]). Cozier, J.P., S. Miller, Spolzino and Skelos, JJ., concur.